Citation Nr: 1426746	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  02-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include Achilles tendonitis and pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In August 2012, the Veteran testified in a Board hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC.  A copy of the hearing transcript is associated with the claims file.

In a November 2012 decision, in pertinent part, the Board denied service connection for a bilateral foot disability.  The Veteran appealed the portion of the November 2012 decision that denied service connection for a bilateral foot disability to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2013, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue of service connection for a bilateral foot disability back to the Board for development consistent with the JMR.  The remaining issues denied by the Board in the November 2012 decision (an initial rating in excess of 30 percent for cancer of the breast and an initial compensable rating for genital herpes) are abandoned as they were not appealed to the Court and are not before the Board at this time.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a bilateral foot disorder, to include Achilles tendonitis and pes planus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Addressing the arguments made by the Parties of the JMR, another VA examination is necessary to assist in resolving the issue on appeal.  A May 1980 service treatment record noted that the Veteran had Achilles tendonitis due to overuse, and a May 1983 record noted that the Veteran had poor fitting shoes.  In a July 2009 private treatment record, a private physician stated that the Veteran's pes planus was due to a genetic limb length discrepancy and noted that the "generalized aches and pains in feet reported by the [Veteran] could be related to the long standing wear of military combat boots."

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§  1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 
22 Vet. App. at 396-97.  VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

The Board finds that there are complex medical questions presented in this case which are not fully addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion and supporting rationale which specifically address the question of whether the Veteran's pes planus is congenital, preexisted service, and/or was caused by or aggravated by military service.  For these reasons, the Board finds that medical opinions would assist in resolving the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the bilateral pes planus.  An examiner knowledgeable in orthopedic surgery is preferred but not required.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases of the feet), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a) The VA examiner should state whether the Veteran's pes planus is acquired or congenital.  If a congenital disorder exists, the VA examiner should state whether it is a disease or defect (Note: A disease is capable of improvement or deterioration while a defect is static.)

b) If the Veteran's pes planus is a congenital disease, the VA examiner should render a medical opinion as to whether the congenital disease (pes planus) clearly and unmistakably pre-existed service and was not clearly and unmistakably permanently worsened beyond normal progress during service.

c) If there was permanent worsening of the pes planus (as a congenital disease) during service, was the worsening consistent with the natural progress of the disease, or was the worsening beyond the natural progress of the disease?

d) If the Veteran's pes planus is a congenital defect, the VA examiner should render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability.

e) If the Veteran's pes planus is an acquired (non-congenital) disorder, the VA examiner should state whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's pes planus existed prior to the period of active duty service in July 1980.

f) If it is the opinion that the Veteran's pes planus did pre-exist service, was the pes planus clearly and unmistakably not aggravated (permanent worsening beyond normal progress) by the Veteran's active duty, to include overuse and/or poor fitting shoes?

In responding to these questions, the VA examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the VA examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

g) If it is the examiner's opinion either that there is not clear and unmistakable that the pes planus preexisted service or that there is no clear and unmistakable evidence that pes planus was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the pes planus is directly related to service.  In this case, the examiner is requested to answer to the following question:  

Is it more as likely as not (a 50 percent or greater probability) that the Veteran's pes planus is etiologically related to any incident of active duty, to include overuse and/or poor fitting shoes?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim of service connection for a bilateral foot disability in light of all the evidence of record.   If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



